Title: William Tudor to Abigail Adams, 26 June 1778
From: Tudor, William
To: Adams, Abigail



Dear Madam
Boston 26th. June 1778

I inclose £23:3:10—Twenty Pounds, seventeen Shillings being the Amount of the Account against Mr. Hancock—and two Pounds six Shillings & ten Pence the Difference in favour of Mr. Adams on Settlement With Mrs. Turell. Turells Account as You will see by the Account and Receipt herewith sent being £6 10s. 6d. His Note with Interest was £8 17s. 4d. Be pleased to credit Mr. Hancock in the Books for this Money. Mrs. Turell’s Receipt You will file with the Clerks Receipts.
I inclose You what is handed about in Town as Proposals from the British Commissioners to Congress. How humiliating must even these be to the haughty Despots of the British Court, who so lately scorned every Thing short of bringing America to their Feet. But these, like every thing else from that infatuated and foolish Nation have come too late. One Year’s further Perseverance gives Independence and Peace to our Distressed but (on the whole) virtuous Country.
I send You Col. Henley’s Trial. The only Thing in it worth reading is Genl. Burgoyne’s Speeches. They give Us a Specimen of modern Oratory. But Cicero did not write so. You will find a tedious Argument in summing up the Cause by the Judge Advocate. Possibly his being your Friend, may induce you to read it. It hath Nothing else to recommend it to a Lady’s Perusal. When you have done with it, Pray send it to your Father as a small Token of my Respects to the good Man.
If I can be in any Way serviceable to You in settling the much neglected Demands of my valuable Friend Mr. Adams, pray command me. I shall be happy to discharge some of the Obligations I am under to that disinterested Friend. To yourself I can only make verbal though the warmest Assurances of my being with every Sentiment of Esteem, Respect, & Friendship your faithfull Friend & Servt.,

Wm. Tudor

